DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 06/16/2021. As indicated by the amendment: claims 44, 48 and 50 have been amended, claim 58 has been cancelled, and new claim 59 has been added. Claims 44-45, 47-50 and 59 are presently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 44, 45 and 47-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iede et al. (US 2009/0171150 A1).
Regarding claim 44, Iede discloses an endoscope (10) comprising: an insertion portion (13) having a flexible insertion tube (13/44/46; par. [0061]; Fig. 1) and a distal end (42; par. [0061]) with a distal end face (Fig. 6), wherein the insertion portion has a first surgical instrument channel (62/32/33; Figs. 1 and 6; par. [0058]), a second surgical instrument channel (64/34/35; Figs. 1 and 6; par. [0058]) the first and second surgical instrument channels are configured, in operation, to have inserted therethrough to the respective first and second surgical instrument channel outlets a grasper instrument and a cautery instrument for operation at a target site (intended use; a grasper instrument and a cautery instrument are capable of being inserted into the endoscope of Iede), and wherein a single forward water feeding channel outlet (94/106; Fig. 6; par. [0080]) for a single forward water feeding channel is located on the distal end face in respect to the first (62/32/33) and second (62/34/35) surgical instrument channel outlets to, in operation, enable the single forward water feeding channel to provide water to the target site to aid in control of target site bleeding during the operation of the grasper instrument and/or cautery instrument at the target site (intended use; the single forward water feeding 
Regarding claim 45, Iede discloses the endoscope of claim 44, wherein the quadrant sequence is selected from the group consisting of: (a) clockwise looking into the distal end face and starting the quadrant sequence from the objective camera lens see inserted Fig. 6 below); and (b) counter-clockwise looking into the distal end face and starting the quadrant sequence from the objective camera lens.
Regarding claim 47, Iede discloses the endoscope of claim 44, further comprising at least one light (102/135; par. [0085]; Fig. 6)) on an outer diameter area of the four quadrants, wherein the outer diameter area is outside a quadrangle defined by the centers of: (a) the objective camera lens (104; Fig. 6); (b) the first surgical instrument channel outlet (32/33; Fig. 6); (c) the auxiliary channel outlet (108; Fig. 6); and (d) the second surgical instrument channel outlet (34/35; Fig. 6).
Regarding claim 48, Iede discloses the endoscope of claim 47, wherein the at least one light comprises 
Regarding claim 49, Iede discloses an endoscopy system with the endoscope of claim 44 and one or more surgical instruments (par. [0058] and par. [0056]).

Inserted Figure 6 of Iede et al. (US 2009/0171150 A1)

    PNG
    media_image1.png
    372
    428
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 50 is allowed. In the Non-Final Rejection of 02/18/2021, claim 50 was indicated as being allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and to include all of the limitations of the base claim and any intervening claims. In the Amendment of 06/16/2021, Applicant amended claims 44 and 50 to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd allowed.
Claim 59 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. Applicant argues that Iede does not disclose a single forward water feeding channel is located on the distal end face in respect to the first and second surgical instrument channel outlets to, in operation, enable the single forward water feeding channel to provide water to the target site to aid in control of target site bleeding during the operation of the grasper instrument and/or cautery instrument at the target site (see Remarks at pages 9-10). The Examiner respectfully disagrees.  As discussed above, the newly added recitation (enabling the single forward water feeding channel to provide water to the target site to aid in control of target site bleeding during the operation of the grasper instrument and/or cautery instrument at the target site) amounts to intended use of the functioning of the water supplied by the single forward water feeding channel. The Examiner also notes that neither the grasper instrument nor the cautery instrument are positively claimed as elements of the endoscope. The single forward water feeding channel of Iede is capable of providing water to the target site when it is used in the position as illustrated in Figure 6 and, for example, when the endoscope is rotated. The water provided by the single forward water feeding channel of Iede is also capable of “aiding in” control of target site bleeding if the aforementioned . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795